ATTORNEY GENERAL LOVING HAS RECEIVED YOUR REQUEST REGARDING WHETHER PHYSICIANS EMPLOYED BY THE DEPARTMENT OF VETERANS AFFAIRS ARE PROTECTED FROM LIABILITY FOR TORTIOUS CONDUCT WHICH OCCURS WHILE SUCH PHYSICIANS ARE PRACTICING MEDICINE OR PROVIDING MEDICAL TREATMENT TO PATIENTS. IN YOUR LETTER YOU ASK WHETHER ATTORNEY GENERAL OPINION NO. 89-075 IS APPLICABLE TO PHYSICIANS EMPLOYED BY THE DEPARTMENT OF VETERANS AFFAIRS. ATTORNEY GENERAL LOVING HAS ASKED ME TO REVIEW YOUR REQUEST AND RESPOND TO YOUR CONCERNS. BECAUSE YOUR REQUEST CAN BE ANSWERED BY REVIEWING A PREVIOUS OPINION OF THE ATTORNEY GENERAL, YOUR REQUEST IS BEING ANSWERED BY A LETTER RATHER THAN BY AN OFFICIAL OPINION.
AFTER ANALYZING BOTH THE GOVERNMENTAL TORT CLAIMS ACT AND ATTORNEY GENERAL OPINION NO. 89-075, IT IS MY OPINION THAT A.G. OPINION NO. 89-075 IS CLEARLY APPLICABLE TO PHYSICIANS EMPLOYED BY THE DEPARTMENT OF VETERANS AFFAIRS. AS LONG AS THE PHYSICIANS EMPLOYED BY THE DEPARTMENT OF VETERANS AFFAIRS ARE HIRED TO PROVIDE MEDICAL TREATMENT AND CARE TO PATIENTS, RATHER THAN AS TO TEACH, THE PHYSICIANS EMPLOYED BY THE DEPARTMENT OF VETERANS AFFAIRS ARE PROTECTED FROM LIABILITY FOR TORTIOUS CONDUCT WHICH OCCURS WHILE PRACTICING MEDICINE OR PROVIDING MEDICAL TREATMENT TO PATIENTS. (51 Ohio St. 151)
(JULIE JONES CORLEY)